Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 14, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 8, the applicant claims an adaptor including “a torque limiter and a mount for an endodontic file”. It is unclear from the claim limitations what structure is the applicant is trying to claim with respect to the mount and the torque limiter. It is noted as discussed in the specification and as illustrated in the figures, the mount is a “torque limiting mount”.  It is noted that it is unclear what structure of the mount the applicant regards as the mount and what structure the applicant regards as the torque limiter.  The applicant should amend the claims to clarify what is being claimed. For 
Further with respect to claim 1, the applicant claims “a standard chuck” and “a fitting for a standard chuck”, however, it is not clear what the applicant regards as a “standard chuck”. For examination purposes, it is being interested as any chuck known and used in the art.  
With respect to claims 6-7, no upper limit has been claimed, therefore, the limitations are unclear as to what is being encompassed by the claims. It is suggested that the applicant amend the claims to include an upper limit.  
With respect to claim 12, the applicant claims “a distal flange”, however, it is unclear how the distal flange is related to the claimed torque limiter, fitting or mount. The applicant should amend the claim to clarify how the flange is related to at least one other element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker et al. (2011/0212413).
Becker teaches with respect to claim 1, a system for endodontic procedure comprising a high torque dental handpiece having a standard chuck (pars. 16, 38, abstract), an adapter 16 including a fitting for the standard chuck, a torque limiter and a mount for an endodontic file (see annotated figure below, pars. 15, 17, 36, 41), with respect to claim 2, wherein the torque limiter is positioned between the fitting and the mount (see annaoted figure), with respect to claim 3, wherein the torque limiter is included in the mount (see fig. 2 such that the torque limiter is part of the mount since the file is also mounted within it), with respect to claim 4, wherein the mount includes a friction fitting (par. 36, “Optionally the elastomer grip can be elastically stretched, bonded or heat shrunk over the helically wound wire 14”, it is friction mounted to the file when it is elastically stretched), with respect to claim 5, where the fitting is one a proximal end of the adapter and the mount is on a distal end thereof (see annotated figure), and with respect to claim 5, wherein the handpiece is configured for rotating the adapter at a rate of greater than 1000 RPM (par. 38). With respect to claim 8, see claim 1 above regarding the adapter, with respect to claim 9, see claim 2, with respect to claim 10, see claim 3 and with respect to claim 11, see claim 4. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pernot et al. (2013/0260334).
 Pernot discloses an adaptor 3 for use in an endodontic procedure comprising a fitting for a dental handpiece check and a mount for an endodontic file positioned eccentrically with respect to said fitting.
Pernot further teaches with respect to claim 18, wherein an axis of said mount is offset in relation to an axis of side fitting (see annotated figure below, such that the fitting is offset from the axis of the mount since it is offset from the mount on one side).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riitano (5,642,998).
Riitano teaches with respect to claim 17, an adaptor 3 for use in an endodontic procedure comprising a fitting for a dental handpiece chuck and a mount 8 for an endodontic file positioned eccentrically with respect to the fitting (see fig. 2, annaoted below, such that axis Y of fitting is eccentric with respect to axis Y’’ of mount), with respect to claim 18, wherein an axis Y’’ of the mount is offset in relation to an axis Y of the fitting, and with respect to claim 19, wherein the axis of the mount is not parallel to an axis of the fitting (see fig. 2, annotated figure, axis Y is not parallel to axis Y’’). 

Claim(s) 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Victor et al. (2016/0346909).
Victor discloses an adapter 10 for use of a dental handpiece for endodontic procedure (see pars. 4, 26, 28, it is noted that the adapter is capable of use in a dental drill/handpiece such that the surgical drill is a dental drill and attaching an endodontic file, such that it is capable of being attached at driver end 50) comprising a fitting 50 for a chuck of the dental handpiece (par. 26, the driver end 50 provides a means for the coupler to be connected to an instrument (not shown), such as a drill, that imparts rotation thereto, par. 44), a torque limiter 16 and a mount for an endodontic file (par. 4, 
Victor further teaches with respect to claim 9, wherein the torque limiter is positioned between the fitting and the mount (see figs. 2-3 and explanation above regarding the parts).
Victor further teaches with respect to claim 12 the adaptor further comprising a distal flange 70.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) as applied to claim 1 above, and further in view of Borgschulte et al. (2015/0342702).
Becker teaches the invention as substantially claimed and discussed above including a high torque dental handpiece, however, does not specifically teach the handpiece is configured for rotating the adapter at a torque of greater than 0.5 N.cm.
Borgschulte teaches a system for an endodontic procedure comprising a high torque dental handpiece wherein the handpiece is configured for rotating an adapter at a torque of greater than 0.5N.cm (par. 74). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker with the handpiece being configured to deliver the torque as claimed in order to ensure the motor has sufficient torque for liberating a file which is temporarily stuck in the root canal.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) as applied to claim 8 above, and further in view of Schmid (6,616,446)
Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach the torque limiter is configured to limit a torque on the file to less than 0.1 Ncm.
Schmid teaches an adapter (such as the end of the endodontic file connected to the chuck) wherein the torque limiter is configured to limit a torque on the file to less than 0.1 Ncm (see col. 1, ll. 24-35, 61-67, col. 4, ll. 20-3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker with the torque taught by Schmid in order to prevent breakage of the instrument.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (2016/0346909) as applied to claim 10 above, and further in view of Becker et al. (2011/0212413).
Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the mount includes a friction fitting.
Becker teaches an adapter 16 for use in a dental handpiece for an endodontic procedure comprising a mount (the internal bore of the adaptor 16 being the mount) for an endodontic file wherein the mount includes a friction fitting (par. 36, “Optionally the elastomer grip can be elastically stretched, bonded or heat shrunk over the helically wound wire 14”, it is friction mounted to the file when it is elastically stretched). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the mount taught by Victor with frictional mount as taught by Becker in order to quickly and easily mount a tool to the elastomeric sleeve.  It is noted that the sleeve of Victor is an elastomeric sleeve, therefore, it is noted that the mount of Victor is capable of being a friction mount also, such that it is stretched around the tool to retain the tool in the sleeve.  

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) as applied to claim 8 above, and further in view of Riitano (5,642,998).
Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach the mount is eccentric in relation to said fitting, the 
Riitano teaches an adapter for use in a dental handpiece comprising a fitting (upper portion of sleeve 3, see fig. 2) for a chuck of the dental handpiece and a mount (the inner portion of element 8, such as the portion along axis Y’’) for an endodontic file 1 and with respect to claim 14, wherein the mount is eccentric in relation to the fitting (such that the axis Y’’ of the mount is eccentric with respect to axis Y of the fitting), with respect to claim 15, wherein an axis Y’’ of the mount is offset in relation to an axis Y of the fitting and with respect to claim 16, wherein an axis Y’’ of the mount is not parallel to an axis Y of the fitting (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker with the arrangement of the mount and fitting being offset and not parallel as taught by Riitano in order to widen the first two thirds of the root canal without any risk to the thinner walls in the region of the root. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (2016/0346909) as applied to claim 12 above, and further in view of Palti et al. (2011/0208192).
Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the mount is entirely inside the flange.
Palti teaches an adapter for use of a dental handpiece capable for use in an endodontic procedure comprising a mount for a file (a file is capable of being mounted .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Cattin (4,536,156) has been cited to teach torque reduction means and the prior art of Saur et al. (2013/0093142) has been cited to show an adaptor with the mount eccentric to the fitting (see fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/6/2021